DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 10-15, 17-18, 20-25, drawn to an insulation system, classified in E04B1/80.
II. Claims 26-29, drawn to a method of insulating a roadway, classified in E01C3/06.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used as a wall board without removal of any section. It could instead be molded to the shape.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions are separately classified and require separate, burdensome searches for the unique features of each combination.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 26-29 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10-14, 17-18, 20 and 24-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Imbeau et al., US 2015/0121799.
Regarding claim 10:
Imbeau discloses an insulation system comprising:
a first board having four edges, wherein a first shiplap is formed on at least one of the edges of the first insulation board; and 
a second board having four edges, wherein a second shiplap is formed on at least one of the edges of the second insulation board; 
wherein the first board consists of a first insulation material (EPS);
wherein the second board consists of a second insulation material (EPS);
wherein the first shiplap includes a first leg portion and a first end portion; 
wherein the second shiplap includes a second leg portion and a second end portion; 
wherein the first leg portion has a width c1; 
wherein the second leg portion has a width c2; 
wherein the first end portion has a width d1; 
wherein the second end portion has a width d2; 
wherein the first insulation board has a thickness e1; 
wherein the second insulation board has a thickness e2; 
wherein the first leg portion has a thickness g1; 
wherein the second leg portion has a thickness g2; 
wherein the first end portion has a thickness i1; 4837-2311-1647, v.415Attorney Docket No. 27544.07675 28967-US- NP 
wherein the second end portion has a thickness i2; 
wherein a space between an upper surface of the first leg portion and an upper surface of the first insulation board has a thickness f1; 
wherein a space between an upper surface of the second leg portion and an upper surface of the second insulation board has a thickness f2; 
wherein a space between an upper surface of the first end portion and an upper surface of the first insulation board has a thickness h1; 
wherein a space between an upper surface of the second end portion and an upper surface of the second insulation board has a thickness h2; 
wherein g1 < i1 < e1;
wherein g2 < i2 < e2;
wherein e1-g1 = f1;
wherein e2 – g2 = f2;
wherein e1 – i1 = h1;
wherein e2 – i2 = h2; and
wherein the first shiplap is operable to interface with the second shiplap to form an insulated joint between the first insulation board and the second insulation board (refer to Fig. 9, wherein the dimensions correspond to the dimensions identified in Ruland above).

    PNG
    media_image1.png
    262
    756
    media_image1.png
    Greyscale

Regarding claim 17:
Imbeau discloses wherein the thickness of each insulation board is in the range of 1 to 6 inches (para. 0015).
Regarding claim 18:
Imbeau discloses wherein each insulation board is made of an expanded or extruded polystyrene foam, polyisocyanurate foam or a phenolic foam (para. 0014).
Regarding claim 14:
Imbeau discloses wherein f1 = i1; and f2 = i2 (the tongue and groove have the same thickness “L”, para. 0060).
Regarding claims 11-13:
Imbeau discloses wherein the widths c2 and d2 vary along the thickness of the end portion and leg portion, such that c = d in places and c < d in places and c > d in places.
Regarding claim 20:
Imbeau discloses wherein a length of the first shiplap is less than a length of the edge of the first board on which the first shiplap is formed; and
Wherein a length of the second shiplap is less than a length of the edge of the second board on which second shiplap is formed.

    PNG
    media_image2.png
    228
    567
    media_image2.png
    Greyscale

Regarding claims 24-25:
Imbeau discloses wherein the first leg portion of the first shiplap intersects with the first end portion of the first shiplap at an angle theta(1) that is less than 90°; and
wherein the second leg portion of the second shiplap intersects with the second end portion of the second shiplap at an angle theta(2) that is less than 90°.

    PNG
    media_image3.png
    255
    733
    media_image3.png
    Greyscale


Claims 10, 12 and 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brice, US 2006/0260252.
Regarding claim 10:
Brice discloses an insulation system comprising:
a first insulation board having four edges, wherein a first shiplap is formed on at least one of the edges of the first insulation board; and 
a second insulation board having four edges, wherein a second shiplap is formed on at least one of the edges of the second insulation board; 
wherein respective boards consist of first and second insulation materials;
wherein the first shiplap includes a first leg portion and a first end portion; 
wherein the second shiplap includes a second leg portion and a second end portion; 
wherein the first leg portion has a width c1; 
wherein the second leg portion has a width c2; 
wherein the first end portion has a width d1; 
wherein the second end portion has a width d2; 
wherein the first insulation board has a thickness e1; 
wherein the second insulation board has a thickness e2; 
wherein the first leg portion has a thickness g1; 
wherein the second leg portion has a thickness g2; 
wherein the first end portion has a thickness i1; 4837-2311-1647, v.415Attorney Docket No. 27544.07675 28967-US- NP 
wherein the second end portion has a thickness i2; 
wherein a space between an upper surface of the first leg portion and an upper surface of the first insulation board has a thickness f1; 
wherein a space between an upper surface of the second leg portion and an upper surface of the second insulation board has a thickness f2; 
wherein a space between an upper surface of the first end portion and an upper surface of the first insulation board has a thickness h1; 
wherein a space between an upper surface of the second end portion and an upper surface of the second insulation board has a thickness h2; 
wherein g1 < i1 < e1;
wherein g2 < i2 < e2;
wherein e1-g1 = f1;
wherein e2 – g2 = f2;
wherein e1 – i1 = h1;
wherein e2 – i2 = h2; and
wherein the first shiplap is operable to interface with the second shiplap to form an insulated joint between the first insulation board and the second insulation board (refer to Fig. 9, wherein the dimensions correspond to the dimensions identified in Ruland above).
Regarding claim 12:
Brice discloses wherein c1 < d1; and c2 < d2 (refer to Figs. 3A and 3B, wherein the width creates a squeeze effect for a tight fit, para. 0016).
Regarding claims 22-23:
Brice discloses wherein the first leg portion of the first shiplap intersects with the first end portion of the first shiplap at an angle theta(1) that is greater than 90°; and
wherein the second leg portion of the second shiplap intersects with the second end portion of the second shiplap at and angle theta(2) that is greater than 90°.

    PNG
    media_image4.png
    257
    480
    media_image4.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Imbeau et al., US 2015/0121799 in view of Ruland, US 2010/0281810.
Regarding claim 15:
Imbeau does not, though Ruland discloses wherein f1 > i1; and f2 > i2.

    PNG
    media_image5.png
    521
    800
    media_image5.png
    Greyscale

At the time the invention was filed, it would have been obvious to a person of ordinary skill to substitute the structural relationship of the shiplap of Ruland for that of Imbeau in order to provide a space that can receive adhesive and/or sealant.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Imbeau et al., US 2015/0121799.
Regarding claim 21:
Imbeau discloses wherein the thickness of the each board and the joint are equal but does not expressly disclose where each is about 3 inches. It would have been an obvious matter of design choice to make them 3 inches, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  There would be no unexpected or unpredictable result obtained from making each 3 inches. There is no evidence that the claimed dimensions not specifically taught by Imbeau provide a criticality that would be unachievable and unexpected with a reasonable amount of experimentation. One would expect more or less insulative properties based on the relative thickness of the insulation system.

Response to Arguments
Applicant's arguments filed 8/11/22 have been fully considered but they are not persuasive. Each of Imbeau and Brice disclose panels consisting of respective first and second materials. While the boards of Imbeau are encased by a membrane, the boards themselves consist of respective first and second materials. Further, paragraph 0073 of Imbeau discloses wherein it is known to use boards sans membranes. With regards to Brice, laminate is a material. The broad limitation “consisting of a first insulation material” does not preclude composite materials anymore than it precludes compounds of elements.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661. The examiner can normally be reached Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT W HERRING/Primary Examiner, Art Unit 3633